Order, Supreme Court, New York County (Ira Gammerman, J.), entered March *49921, 2002, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, with costs.
The complaint, alleging that defendant talent agency tortiously interfered with the contract between plaintiff news network and one of its newscasters by communicating to the newscaster an offer of employment from a competing news network, was properly dismissed since defendant induced no breach of the underlying contract (see NBT Bancorp v Fleet/ Norstar Fin. Group, 87 NY2d 614, 620-621 [1996]). The subject contract, which did not contain a provision affording plaintiff a right of first negotiation (cf. American Broadcasting Cos. v Wolf, 52 NY2d 394 [1981]), did not bar the newscaster from entertaining an offer of employment from a competing network, and while the contract’s right-of-first-refusal clause restricted the right of the newscaster to “enter into an agreement or arrangement,” it is not pleaded that the newscaster accepted employment with the rival network before plaintiff terminated her contract by dismissing her. Concur — Nardelli, J.P., Andidas, Sullivan, Rosenberger and Wallach, JJ.